PER CURIAM.
Linezka Torres and Jorge Navarro, as parents and legal guardians of Lucas Navarro, their minor son (collectively, "the plaintiffs"), seek certiorari review of the order denying their request for an in camera inspection of a portion of Thomas Sprufera's patient file held by Intervention Project for Nurses, Inc. ("IPN"). We grant the petition, quash the trial court's order denying the plaintiffs' request for an in camera inspection, and direct the trial court to reconsider the plaintiffs' motion seeking an order from the trial court authorizing the release of these records following its in camera inspection.1
Certiorari granted; order quashed with directions.

This Court takes no position on the merits of the plaintiffs' motion seeking an order from the trial court authorizing IPN to release these documents.